BATTS, Circuit Judge
(dissenting). The question raised as to the abstract accuracy of the charge upon reasonable doubt should occasion little concern. The errors into which good judges not infrequently fall, disclosed only by minute examination of the language used, and consisting of departures from the verbal niceties, can have little effect in preventing the fair trial the law should insure. A matter of much greater importance is presented in the instant case in a consideration of whether that part of the charge upon reasonable doubt which is unquestionably correct has had a proper application by the jury. The existence of the basic principle that a person accused of crime is presumed to be innocent until his guilt is established beyond a reasonable doubt could hardly be inferred from a consideration of the evidence and verdict. Nor is there anything to indicate that the correct charge upon circumstantial evidence has been given the weight to which experience has shown it to be entitled.
The trial judge charged the jury upon the law of circumstantial evidence as follows:
“In a case depending on circumstantial evidence, you are instructed:
“First, that the hypothesis of guilt of the offense charged in the indictment must flow naturally from the facts proved and be consistent with them all; and
“Second, the evidence must be such as to exclude every reasonable hypothesis but that of guilt of the defendant of the offense imputed to him; or, in other words, the facts proved must all be consistent with, and point to, guilt only, and must be inconsistent with innocence.”
The facts have been detailed in the opinion of the court. They do not show that a crime of any kind was committed. Each fact proved is consistent with the nonexistence of crime. Each fact proved is consistent with the innocence of defendant. All the facts, taken together, neither show defendant’s complicity.in crime nor the existence of crime. Moreover, it is submitted that no person, reading the statement of facts only, could use the standard number of guesses and name the offense of which defendant has been found guilty.
All of the facts from which there is -any possibility of inferring crime, or defendant’s connection with it, are:
A soldier was going to Presidio on his own business in the morning, and “about 10 miles out of camp,” where the soldiers “always look for smugglers,” he saw defendant “coming along,” going in a northwest direction. The defendant, a Mexican, when he saw him, “started to take a trail northwest of the river.” The soldier “rode on and spoke to him, and turned and held him up.” He “did not want to show the soldier what he had in the bag.” Other soldiers “came along,” and the Mexican was searched and some cartridges of different makes were found. The Mexican was on a Spanish mule, and the ammunition was "on the front of the mule,” in a sack thrown over the saddle, with a *725coat over the sack. There were about 1,500 or 2,000 cartridges, some of them Mauser cartridges of German make. The place was from 300 to 500 yards from the boundary line, which was in a northwest direction. There was a place near where the river could have been crossed. “He did not seem to want to say where he got the ammunition, or where he was going, if he could say.” There were bandits across the river in Mexico.
The charge against defendant is not smuggling goods into this country, or receiving stolen goods. It is charged that defendant did, “with intent to export munitions of war from Presidio county, Tex., into the United States of Mexico, make a shipment of certain munitions of war.” After proof of the facts foregoing, and of no other pertinent facts, defendant asked for an instructed verdict, which was denied.
The presence, in the daytime, of a Mexican and a mule and some cartridges on a public road hardly evidences a crime. That the Mexican “started to take a trail,” “didn’t want to show what he had,” and did not want to explain where he got the ammunition, “if he could say,” could scarcely be held to supply or evidence a criminal motive. Nor would the facts that the cartridges were of German make, and that the road was near, and parallel with, the Rio Grande, beyond which there were bandits, seem to be facts from which “the hypothesis of guilt” “would flow naturally.”
The defendant testified in his own behalf, and stated that he was a farmer who had come from Mexico and resided in Presidio county, without returning into Mexico, for about 8 months before his arrest; that the ammunition was in a sack which had been thrown in some bushes along the side of the road where he found it; that he was on the way to visit relatives; that he was going to deliver the cartridges “to the chief at the Indio camp”; that there was nothing to keep him from crossing the river at the point where he found the ammunition; that the river can be crossed at most points; that, while there was quicksand, it was not deep or dangerous; that he was traveling the public road to Indio when arrested; when the soldiers came up he showed the ammunition without objection; he knew some Villistas during the revolution; he knew an outlaw in Mexico by the name of Cano; he could not speak English.
Apparently the jury did not believe the Mexican; possibly he did not tell the truth. If the charge had been theft, a statement by the defendant that the property in his possession had been found by him might not be accepted by the jury; but the statement would not supply the necessary proof that a theft had been committed. The fact that a theft had been committed having been established, and possession having been admitted, and defendant’s statement as to the manner of acquisition not being accepted, a verdict of guilty might naturally follow. In the instant case, however, the fact of the crime cannot be inferred from defendant’s possession, and, there being no other evidence of crime, neither the possession nor the statement as to the circumstances of acquisition can establish defendant’s connection with a crime not shown to have been committed. If the statement were true, guilt could not be predicated of the fact; if it were not true, guilt of the crime *726charged would not be a logical conclusion. Accepting as true all the evidence of the government, and as false all the testimony for defendant, there could be no legitimate inference of defendant’s guilt, in the absence of proof that a crime has been committed.
If the defendant had been charged with a violation of the law with reference to the importation of goods into this country, the evidence would have made certainly as strong a case against him. Assuming crime from the facts, it is not possible to say whether he was guilty of this offense, or of the offense charged.
Some circumstances strongly suggest the absence of crime of any kind. Shipment of contraband goods into Mexico would not seem to be an industry to be conducted in the daytime, along the established and patrolled public roads. When seen by the soldiers, defendant made no effort to escape. The country abounds in trails, and the river has many crossings. The hours of the night are as available for crime there as elsewhere.-
However, the American system of criminal procedure does not place upon the person accused the obligation of establishing his innocence. The underlying principles have in contemplation the double purpose of preventing oppression and punishing crime. There has been no recognition of the fact — at least, no formal recognition — that the fundamental rules formulated to secure American liberty and enforce American law do not extend all the way to the Rio Grande.